Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 7, 2021

                                     No. 04-20-00447-CV

                                ALPHA SECURITIES, LLC,
                                       Appellant

                                               v.

                              CITY OF FREDERICKSBURG,
                                       Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 15377
                      Honorable Albert D. Pattillo, III, Judge Presiding


                                        ORDER

        Appellant’s motion for extension of time to file its brief is GRANTED. Appellant’s brief
is due on or before January 13, 2021.




                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court